Tilson, Judge:
The question involved in this appeal to reappraisement involves the proper dutiable value of certain emery fillet imported from England and entered at Worcester, Mass. The merchandise was entered at 2d. and 3d. per foot and appraised as entered. In entering the merchandise the importer deducted a 10 per centum discount, and the plaintiff contends that this discount should have *561been only 2% per centum instead of 10 per centum. The record shows that the discount proper to be deducted in this case is 2% per centum instead of 10 per centum, as claimed by the plaintiff.
I, therefore, find the proper dutiable value of the merchandise covered by this appeal tobe £198 15s. 0d., per total, less 2% per cen-tum discount, plus packing. Judgment will be rendered accordingly.